     Case 2:19-cv-00741-GMN-EJY Document 10 Filed 09/24/20 Page 1 of 3



1                              UNITED STATES DISTRICT COURT

2                                      DISTRICT OF NEVADA

3
      SHAWN FLYNN,                                         Case No. 2:19-cv-00741-GMN-EJY
4
                                           Plaintiff                   ORDER
5            v.

6     DR. G. BRYAN, et al.,
                                      Defendants
7

8           This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983

9    by a former state prisoner. On June 18, 2020, this Court issued an order screening

10   Plaintiff’s complaint and directing Plaintiff to file a non-prisoner application to proceed in

11   forma pauperis with this Court within thirty (30) days. (ECF No. 7.) The thirty-day period
     expired without a response from Plaintiff. As Plaintiff had recently been released from
12
     prison, the Court issued a second order directing Plaintiff to file a non-prisoner application
13
     to proceed in forma pauperis with this Court within thirty (30) days on August 11, 2020.
14
     (ECF No. 9.) Plaintiff has again not filed a non-prisoner application to proceed in forma
15
     pauperis, or otherwise responded to the Court’s order.
16
            District courts have the inherent power to control their dockets and “[i]n the
17
     exercise of that power, they may impose sanctions including, where appropriate . . .
18
     dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831
19
     (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure
20
     to prosecute an action, failure to obey a court order, or failure to comply with local rules.
21
     See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for
22
     noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.
23   1992) (affirming dismissal for failure to comply with an order requiring amendment of
24   complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal
25   for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of
26   address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming
27   dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
28
                                                       1
     Case 2:19-cv-00741-GMN-EJY Document 10 Filed 09/24/20 Page 2 of 3



1    1424 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with
2    local rules).

3           In determining whether to dismiss an action for lack of prosecution, failure to obey

4    a court order, or failure to comply with local rules, the court must consider several factors:

5    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

6    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

7    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
     See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
8
     130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
9
            Here, the Court finds that the first two factors, the public’s interest in expeditiously
10
     resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
11
     dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
12
     dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
13
     in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
14
     West, 542 F.2d 522, 524 (9th Cir. 1976).            The fourth factor—public policy favoring
15
     disposition of cases on their merits—is greatly outweighed by the factors in favor of
16
     dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
17
     the court’s order will result in dismissal satisfies the “consideration of alternatives”
18
     requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
19   F.2d at 1424. The Court’s screening order requiring Plaintiff to file his updated address
20   and file a non-prisoner application to proceed in forma pauperis with the Court within thirty
21   (30) days expressly stated: “It is further ordered that, if Plaintiff fails to timely file a fully
22   complete application to proceed in forma pauperis for non-prisoners; or (2) pay the full
23   filing fee of $400, the Court will dismiss this action with prejudice.” (ECF No. 7 at 20-21.)
24   The Courts second order requiring Plaintiff to file a non-prisoner application to proceed in
25   forma pauperis with the Court within thirty (30) days expressly stated: “IT IS FURTHER

26   ORDERED that if Plaintiff does not timely comply with this order, this action will be

27   dismissed with prejudice.” (ECF No. 9 at 2.) Thus, Plaintiff had adequate warning that

28
                                                     2
     Case 2:19-cv-00741-GMN-EJY Document 10 Filed 09/24/20 Page 3 of 3



1    dismissal would result from his noncompliance with the Court’s orders to file a non-
2    prisoner application to proceed in forma pauperis in a timely basis.

3          It is therefore ordered that this action is dismissed with prejudice based on

4    Plaintiff’s failure to file a non-prisoner application to proceed in forma pauperis in

5    compliance with this Court’s June 18, 2020 and August 11, 2020 orders.

6          It is further ordered that the Clerk of Court will enter judgment accordingly.

7
                       24 day of September 2020.
           DATED THIS ____
8

9
                                                     Gloria M. Navarro, Judge
10                                                   United States District Court

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 3
